Citation Nr: 1208194	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-09 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine (previously rated as residuals of a back injury), at L5-S1, prior to December 23, 2009. 

2.  Entitlement to a disability rating in excess of 20 percent for DDD of the lumbar spine, at L5-S1, as of December 23, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to January 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO in New Orleans, Louisiana, currently has jurisdiction over the case.  

In relevant part, the March 2007 rating decision denied the Veteran' s claim for a rating in excess of 10 percent for her service-connected back disability.  In a January 2010 rating decision, the RO increased the Veteran's disability rating for her service-connected back disability to 20 percent, effective December 23, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran was initially granted service connection for residuals of a back injury in a May 1995 rating decision.  Her disability was assigned a 10 percent disability rating, effective January 31, 1995, the day following her separation from active service.  She filed the instant claim for an increased disability rating in June 2006.  In the January 2010 rating decision, following a December 2009 VA examination of her service-connected disability, the RO increased her disability rating to 20 percent, effective December 23, 2009, the date of her VA examination.

At the outset, the Board notes that in an April 2010 VA Form 646, the Veteran's representative contended that she had exhibited symptoms indicating that her service-connected back disability also involved neurological manifestations of her right lower extremity.  The representative contended that a VA neurological examination should be conducted to reveal the extent of any found neurological disability in order for a separate disability rating to be assigned.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993); see also 38 C.F.R. § 4.25 (2011).

Indeed, the Board notes that the Veteran has consistently complained of symptoms indicative of possible neurological manifestations of her service-connected back disability.  In a June 2006 nursing triage notation, the Veteran reported that she had tenderness that radiated to her post thigh and buttock.  During a September 2006 physical medicine and rehabilitation consultation, she reported having numbness that radiated into the buttocks and down the bilateral thighs to her knees, left greater than right.  During an April 2008 urgent care visit, the Veteran reported having low back pain that radiated down her right leg.  

The Veteran was afforded a VA spine examination in December 2009.  During the examination, the Veteran again reported experiencing pain that radiated to her right buttock.  Testing of her lower extremities revealed hypoactive results for vibration and pinprick testing on the right side.  The examiner did not, however, provide findings of any neurological disabilities.  Accordingly, the Board finds that this case must be remanded in order for the Veteran to be afforded a new and contemporaneous VA examination to determine the current severity of her service-connected back disability, to include any associated neurological manifestations.  

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for her back disability over the years, and records of her VA care, dated since December 2008, have not been associated with the claims file.  Under the law, VA must obtain any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, on remand, any outstanding, relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran received fairly regular private treatment for her back disability prior to her relocation from Arizona to Louisiana.  The claims file does not, however, contain records of private treatment dated since September 2007.  Accordingly, the Veteran should be asked to provide the names and addresses of any private health care providers that have provided subsequent treatment for her service-connected back disability in order for records to be requested on her behalf.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to her back disability from the Shreveport VA Medical Center, dated since December 2008.

2.  Contact the Veteran and request that she provide the names and addresses of all physicians/health care providers that have provided treatment for her service-connected back disability since September 2007.  Make arrangement to obtain complete copies of treatment records from any identified providers.

3.  Thereafter, schedule the Veteran for a VA neurological/orthopedic examination of her spine.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify any orthopedic and neurological findings related to the Veteran's service-connected disability and fully describe the extent and severity of those manifestations.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from this service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome 


that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim is not granted in full, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran's claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


